Exhibit 10.6

AMENDED AND RESTATED MEZZANINE PROMISSORY NOTE A-1

 

$281,250,000

   New York, New York    Dated as of April, 1 2008    Amended as of August 22,
2008

FOR VALUE RECEIVED, each of the entities listed as a “Maker” on the signature
pages to this Note (collectively, the “Maker”), promises to pay to the order of
GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership (together with
its successors and assigns, “Holder”) or to such other account pursuant to such
other wiring instruction as the Holder may from time to time designate in
writing, the original principal amount of TWO EIGHTY ONE MILLION TWO HUNDRED
FIFTY THOUSAND DOLLARS ($281,250,000), or so much thereof as may be outstanding
from time to time (the “Principal Amount”), together with interest thereon and
all other amounts payable to the Holder under the Loan Documents with respect to
the Loan, such principal, interest and other amounts to be payable as provided
in the Loan Agreement (as defined below) and the other Loan Documents.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Loan Agreement.

This Amended and Restated Mezzanine Promissory Note A-1 (this “Note”), together
with that certain Amended and Restated Mezzanine Promissory Note A-2 (the
“Related Note”), dated as of April 1, 2008, and effective as of the date hereof,
by Maker for the benefit of Citicorp North America, Inc. (“Citicorp”), replaces,
but does not extinguish the indebtedness evidenced by: (i) that certain
Mezzanine Promissory Note A-1 by Maker for the benefit of Goldman Sachs
Commercial Mortgage Capital, L.P., (ii) that certain Mezzanine Promissory Note
A-2 by Maker for the benefit of Citicorp and (iii) that certain Mezzanine
Promissory Note A-3 by Maker for the benefit of SL Green Realty Corp., each
dated as of April 1, 2008 (collectively, the “Original Notes”). This Note,
together with the Related Note, amends and restates the Original Notes in their
entirety but does not constitute a novation thereof.

This Note is one of the Notes referred to in that certain Amended and Restated
Senior Mezzanine Loan Agreement, dated as of April 1, 2008, between the Maker,
as borrower, and the Holder, as a lender (as amended, modified or supplemented
and in effect from time to time, the “Loan Agreement”) and evidences a portion
of the Loan made by the Lender thereunder. Reference to the Loan Agreement is
hereby made for a statement of the rights of the Holder and the duties and
obligations of the Maker, but neither this reference to the Loan Agreement nor
any provision thereof shall affect or impair the absolute and unconditional
obligation of the Maker to pay the principal, interest and other amounts payable
with respect to this Note when due. The Principal Amount shall bear interest at
the rates provided for in the Loan Agreement.

This Note is secured by the Pledge Agreement and the other security interests
and liens granted in the Loan Agreement and in other Loan Documents.



--------------------------------------------------------------------------------

The principal sum evidenced by this Note, together with accrued interest and
other sums or amounts due hereunder, shall become immediately due and payable at
the option of the Holder upon the occurrence and during the continuation of any
Event of Default in accordance with the provisions of the Loan Agreement.

With respect to the amounts due and payable pursuant to this Note, the Maker
waives demand, presentment and notice, except for notices required by the Loan
Documents.

In no event shall the amount of interest (and any other sums or amounts that are
deemed to constitute interest under applicable Legal Requirements) due or
payable hereunder (including interest calculated at the Default Rate) exceed the
maximum rate of interest designated by applicable Legal Requirements (the
“Maximum Amount”), and in the event such excess payment is inadvertently paid by
the Maker or inadvertently received by the Holder, then such excess sum shall be
credited as a payment of principal on this Note, and if in excess of the
outstanding Principal Amount of this Note, shall be immediately returned to the
Maker upon such determination. It is the express intent hereof that the Maker
not pay and the Holder not receive, directly or indirectly, interest in excess
of the Maximum Amount.

Other than as expressly set forth in the Loan Documents, this Note may not be
assigned in whole or in part by the Maker. The Holder shall have the right from
time to time at its discretion to assign this Note, in whole or in part, only by
registration of such assignment on a register maintained as provided in the Loan
Agreement. Maker’s obligations in connection with any such assignment shall be
as set forth in the Loan Documents.

The Holder shall not by any act, delay, omission or otherwise be deemed to have
amended, modified, supplemented, waived, extended, discharged or terminated any
of its rights or remedies, except by an amendment, modification, supplement,
waiver, extension, discharge or termination in writing and signed by the
appropriate parties, as may be applicable pursuant to the Loan Agreement. All
rights and remedies of the Holder under the terms of this Note and applicable
statutes or rules of law shall be cumulative, and may be exercised successively
or concurrently. The Maker agrees that there are no defenses, equities or
setoffs with respect to the obligations set forth herein.

Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable Legal Requirements, but if
any provision of this Note shall be prohibited by or invalid under applicable
Legal Requirements, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note.

The Holder may, at its option, release any Collateral given to secure the
indebtedness evidenced hereby, and no such release shall impair the obligations
of the Maker to the Holder under this Note and the other Loan Documents.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST THE HOLDER OR THE MAKER ARISING OUT
OF OR RELATING TO THIS NOTE SHALL BE

 

2



--------------------------------------------------------------------------------

INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK. THE MAKER, AND
BY ACCEPTANCE OF THIS NOTE, THE HOLDER, HEREBY (i) IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, AND (ii) IRREVOCABLY SUBMITS TO
THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.

THE MAKER AND, BY ACCEPTANCE HEREOF, THE HOLDER, TO THE FULLEST EXTENT THAT EACH
MAY LAWFULLY DO SO, WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING (INCLUDING,
WITHOUT LIMITATION, ANY TORT ACTION), BROUGHT BY EITHER PARTY HERETO WITH
RESPECT TO THIS NOTE OR THE OTHER LOAN DOCUMENTS.

The provisions of this Note shall be subject to the provisions of the Loan
Agreement including Section 9.19 of the Loan Agreement, the provisions of which
are incorporated herein by this reference as if fully set forth herein.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has caused this Note to be executed as of the day
and year first above written.

[Signatures continue on following page]

 

 

 

 

 

 

 

 

Stars – Mortgage Note



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has caused this Note to be executed as of the day
and year first above written.

MAKERS:

 

GKK STARS ACQUISITION LLC, a     AMERICAN FINANCIAL REALTY TRUST, Delaware
limited liability company     a Maryland real estate investment trust By:  
    /s/ Edward J. Matey, Jr.     By:       /s/ Edward J. Matey, Jr.  
Name:  Edward J. Matey, Jr.       Name:  Edward J. Matey, Jr.   Title:  General
Counsel and Vice President       Title:  General Counsel and Vice President
FIRST STATES GROUP, L.P., a Delaware     AMERICAN FINANCIAL TRS, INC., a limited
partnership     Delaware corporation By:       /s/ Edward J. Matey, Jr.     By:
      /s/ Edward J. Matey, Jr.   Name:  Edward J. Matey, Jr.       Name:  Edward
J. Matey, Jr.   Title:  General Counsel and Vice President       Title:  General
Counsel and Vice President FIRST STATES INVESTORS 104     FIRST STATES INVESTORS
240

HOLDINGS, L.P., a Delaware limited

partnership

    HOLDINGS, LLC, a Delaware limited liability company By:       /s/ Edward J.
Matey, Jr.     By:       /s/ Edward J. Matey, Jr.   Name:  Edward J. Matey, Jr.
      Name:  Edward J. Matey, Jr.   Title:  General Counsel and Vice President  
    Title:  General Counsel and Vice President

 

[Signatures continue on following page]

 

 

 

 

 

 

Stars – Mortgage Note



--------------------------------------------------------------------------------

FIRST STATES GROUP, LLC, a Delaware

limited liability company

By:

      /s/ Edward J. Matey, Jr.  

Name:  Edward J. Matey, Jr.

 

Title:  General Counsel and Vice President

 

[Signatures continue on following page]

 

 

 

 

 

 

 

 

 

 

Stars – Mortgage Note



--------------------------------------------------------------------------------

FIRST STATES INVESTORS 241

   

FIRST STATES INVESTORS 3300

HOLDINGS, LLC, a Delaware limited liability

company

   

HOLDINGS, LLC, a Delaware limited liability

company

By:       /s/ Edward J. Matey, Jr.     By:       /s/ Edward J. Matey, Jr.  
Name:  Edward J. Matey, Jr.       Name:  Edward J. Matey, Jr.   Title:  General
Counsel and Vice President       Title:  General Counsel and Vice President
FIRST STATES INVESTORS 4000A, L.P.,     FIRST STATES INVESTORS 4100, LLC, a a
Delaware limited partnership     Delaware limited liability company By:  
    /s/ Edward J. Matey, Jr.     By:       /s/ Edward J. Matey, Jr.  
Name:  Edward J. Matey, Jr.       Name:  Edward J. Matey, Jr.   Title:  General
Counsel and Vice President       Title:  General Counsel and Vice President
FIRST STATES INVESTORS 4600     FIRST STATES INVESTORS 5000 LLC,

HOLDINGS, L.P., a Delaware limited

liability company

    a Delaware limited liability company     By:       /s/ Edward J. Matey, Jr.
By:       /s/ Edward J. Matey, Jr.       Name:  Edward J. Matey, Jr.  
Name:  Edward J. Matey, Jr.       Title:  General Counsel and Vice President  
Title:  General Counsel and Vice President      

FIRST STATES INVESTORS 6000, LLC, a

    FIRST STATES INVESTORS 801, L.P., Delaware limited liability company     a
Pennsylvania limited partnership By:       /s/ Edward J. Matey, Jr.     By:  
    /s/ Edward J. Matey, Jr.   Name:  Edward J. Matey, Jr.       Name:  Edward
J. Matey, Jr.   Title:  General Counsel and Vice President       Title:  General
Counsel and Vice President

 

[Signatures continue on following page]

 

 

 

 

 

 

 

Stars – Mortgage Note



--------------------------------------------------------------------------------

FIRST STATES INVESTORS 923     FIRST STATES INVESTORS ASSET

HOLDINGS, L.P., a Delaware limited

partnership

   

GROUP A, L.P., a Delaware limited

partnership

By:       /s/ Edward J. Matey, Jr.     By:       /s/ Edward J. Matey, Jr.  
Name:  Edward J. Matey, Jr.       Name:   Edward J. Matey, Jr.   Title:  General
Counsel and Vice President       Title:   General Counsel and Vice President
FIRST STATES INVESTORS 927     FIRST STATES INVESTORS GS POOL A HOLDINGS, LLC, a
Delaware limited liability company     HOLDINGS, LLC, a Delaware limited
liability company By:       /s/ Edward J. Matey, Jr.     By:       /s/ Edward J.
Matey, Jr.   Name:  Edward J. Matey, Jr.       Name:  Edward J. Matey, Jr.  
Title:  General Counsel and Vice President       Title:   General Counsel and
Vice President FIRST STATES INVESTORS GS POOL B     FIRST STATES INVESTORS,
L.P., HOLDINGS, L.P., a Delaware limited liability company     a Delaware
limited partnership By:       /s/ Edward J. Matey, Jr.     By:       /s/ Edward
J. Matey, Jr.  

Name:  Edward J. Matey, Jr.

      Name:   Edward J. Matey, Jr.  

Title:  General Counsel and Vice President

      Title:   General Counsel and Vice President

 

[Signatures continue on following page]

 

 

 

 

 

 

 

Stars – Mortgage Note



--------------------------------------------------------------------------------

FIRST STATES PARTNERS III, L.P., a

Delaware limited partnership

   

FIRST STATES PARTNERS, L.P., a

Pennsylvania limited partnership

By:       /s/ Edward J. Matey, Jr.     By:       /s/ Edward J. Matey, Jr.  
Name:   Edward J. Matey, Jr.       Name:   Edward J. Matey, Jr.   Title:
  General Counsel and Vice President       Title:   General Counsel and Vice
President

FIRST STATES PROPERTIES, L.P., a

Pennsylvania limited partnership

   

FIRST STATES WILMINGTON JV, L.P., a

Delaware limited partnership

By:       /s/ Edward J. Matey, Jr.     By:       /s/ Edward J. Matey, Jr.  
Name:   Edward J. Matey, Jr.       Name:   Edward J. Matey, Jr.   Title:
  General Counsel and Vice President       Title:   General Counsel and Vice
President

 

 

 

 

 

 

 

 

 

 

Stars – Mortgage Note